Per Curiam.

Plaintiff’s excuse that he discovered from a conversation with his former attorney “ that he did not feel it was worth his while to bring this case on for trial inasmuch as the amount being sued for was considered relatively small by him ” and that “ he did not tell me, at that time, that the complaint had already been dismissed for lack of prosecution ”, is not a valid and legal one, 17 months having elapsed from the commencement of the action to date of dismissal of the complaint for lack of prosecution, pursuant to section 126 of the Municipal Court Code of the City of New York and a further period of 11 months having elapsed before a motion to vacate the dismissal was made.
The order should be reversed, with $10 costs, and motion denied.
Concur — Steuer, J. P., Aurelio and Tilzer, JJ.
Order reversed, etc.